Citation Nr: 1707837	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-34 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for disability of both knees.

2.  Entitlement to service connection for disability of both hips.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from June 1987 to August 1987, with approximately two prior months of active service.  She also had active duty from June 1990 to February 1998, and subsequent reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from Cleveland, Ohio RO decisions of July 2008 and May 2009.

The Veteran had requested and was scheduled to appear for a hearing on appeal before a Veterans Law Judge in February 2017.  However, approximately one month before the hearing, she wrote to VA and withdrew her prior request for a hearing.  There is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2016).

Attention is called to an April 2016 rating decision which implemented a reduction of the disability ratings assigned to three of the Veteran's service-connected disabilities.  In November 2015, the RO proposed to reduce the disability ratings assigned to those three disabilities.  The Veteran attempted to challenge the reduction in January, but was informed by the RO in the same month that her disagreement was premature, as she needed to wait until the reduction was implemented.  The RO then implemented the reduction in an April 2016 decision.  The file, however, does not contain a copy of the notice letter, which usually is provided to a Veteran along with a copy of the RO's written decision.  There is no other indication in the Veteran's electronic claims files tending to show that the Veteran has been formally notified of the implementation of this rating reduction.  This absence is important because the period of time in which the Veteran may contest the reduction does not begin to run until she has been properly notified.  The Board therefore REFERS the reduction issues for the sole purposes of ensuring that the Veteran is issued a formal notice letter regarding the reductions implemented in the April 2016 rating decision.   
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on her part is required.

REMAND

Remand is necessary to obtain an additional VA compensation examination of the knees, obtain updated VA medical records and any identified, relevant non-VA records, and to issue a statement of the case (SOC) with regard to the issue of entitlement to service connection for a bilateral hip disability. 

The Veteran contends that some of her knee pain is neurological in nature, related to her service-connected back disability.  There is medical evidence supporting this claim, as a VA examiner has noted that the Veteran likely has some nerve pain from remote nerve damage related to the vertebral fracture she suffered in service.  However, service connection has already been granted for disability arising from nerve damage related to the vertebral fracture.  It is important that the Veteran understand that service connection for this aspect of her knee pain is already in effect.  In this regard, service connection is already in refect for radiculopathy of the right and left lower extremities pursuant to C.F.R. § 4.124a, Diagnostic Code 8699-8626 (2016), which contemplates neurological impairment of the anterior crural (femoral) nerves of each leg.  As this grant of service connection for neurological impairment represents a complete grant of the benefit sought as to this aspect of her pain which extends into her knees, the Board will address neurological impairment of the Veteran's knees no further.  Rather, the remand which follows is focused on other non-nerve related knee impairment.

Knees

The Veteran asserts she injured her knees on active duty, during airborne and air assault training.  She also asserts that she was treated for knee problems during active service.  

With regard to the Veteran's assertion that she received medical care during service for knee complaints, the Board observes that the Veteran used three different last names during service.  They are set forth in the caption of this decision.  Therefore, to ensure that all potentially-relevant treatment records have been obtained for review, another request for service treatment records should be made using the other two names.  

We note that the Veteran reports having received medical care at the 97th General Hospital in Frankfurt-these records ARE contained in the file and available for review.  Thus, no further action regarding these records is necessary.  

The Veteran's representative asserts, and the Board agrees, that the VA examination provided to the Veteran in May 2016 was inadequate.  No comment was made as to the complaints of knee pain which are recorded in the Veteran's available service treatment records.  Failure to acknowledge that the Veteran had knee pain during service and the contemporaneous clinical findings at that time renders the examination inadequate alone.  However, the Veteran's representative also notes that the examiner's conclusion that the Veteran's knees are currently normal is contradicted by the medical evidence of record.  Indeed, other medical records show early degenerative arthritis, "anterior knee pain syndrome," and patella-femoral syndrome.  The examiner failed to account for these findings in the record as well.  Therefore, another VA examination is necessary.

The Board observes that the Veteran failed to fully participate in the range of motion exercises during the examination; the examiner appears to have relied upon, or perhaps, been distracted by, the multiple findings of symptom magnification on the part of the Veteran which are contained in the record, as well as lack of effort on the part of the Veteran to comply with the examination process.  At any rate, both the Veteran and the new examiner are cautioned to cooperate fully with each other so as to avoid a similar situation and to provide the VA with the best possible evidence which most accurately reflects the Veteran's current situation.  

In addition, the Veteran reports receiving care for her knees at the VA outpatient clinic in Columbus, Ohio.  Because any VA medical records are deemed to be constructively of record in proceedings before the Board, these should be updated for the file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

If the Veteran has been receiving recent medical care for knee complaints, she is encouraged to provide the appropriate release of information form for any non-VA medical providers so that VA can assist her in obtaining these records for review by adjudicators.

Hips

In the July 2008 decision, the RO denied service connection for bilateral hip disabilities.  The Veteran disagreed with this decision in June 2009.  This June 2009 statement constitutes a notice of disagreement with the October 2013 decision, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  38 C.F.R. §§ 20.201, 20.302 (2016).  Following review of the Veteran's electronic claims files; it does not appear that the RO has yet issued a SOC however.

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29 (2016).  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

1.  Make another request for the Veteran's complete service treatment records using both of the additional last names shown above, through official channels.  

2.  Obtain all records of VA medical treatment afforded to the Veteran by the Columbus, Ohio VA outpatient clinic, and all related VA facilities since November 2015 for inclusion in the file.  

Also, provide the Veteran an opportunity to identify an outstanding relevant non-VA treatment records and obtain any that are identified on the requisite authorization form provided to her.

3.  Afford a VA orthopedic examination to identify whether any currently-shown orthopedic knee disability (ies) are related to service.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The Veteran is cautioned that her complete cooperation with the examination is necessary to ensure a fully-informed nexus opinion can be rendered.  

The examiner is requested to review the Veteran's service treatment records and her post-service records and then provide an opinion as to whether any currently-shown right and left knee disability is related to the knee complaints during service, or to her parachute jumps during service, or to service in any other way.  Her service medals include the Parachutist's and Air Assault Badges.

The complete rationale for all opinions expressed should be fully explained.  

4.  After the development requested above has been completed to the extent possible, again review the record.  If either benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

5.  Furnish the Veteran with a SOC pertaining to the issue of entitlement to service connection for bilateral hip disability.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


